      Case 4:19-cv-00138-MW-CAS Document 24 Filed 10/16/19 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

CHARNESIA ALEXANDER,

             Plaintiff,

v.                                             CASE NO. 4:19cv138-MW/CAS

UNITED STATES OF AMERICA,
and PAUL ROLSTON,

          Defendants.
_________________________/

      SUPPLEMENTAL ORDER REGARDING PLAINTIFF’S FIRST
                  AMENDED COMPLAINT

      This Court raises sua sponte its concerns with the first amended complaint

filed by Plaintiff on October 15, 2019. See ECF No. 21. It does not appear that

Plaintiff has complied with the procedure set forth in Federal Rule of Civil Procedure

15. First, Plaintiff filed her amended complaint more than 21 days after the United

States served its answer to Plaintiff’s complaint. See Fed. R. Civ. P. 15(a)(1)(B) (a

party may amend its pleading once as a matter of course within 21 days after service

of a responsive pleading). Second, Plaintiff did not seek this Court’s leave, nor is

there any indication that Plaintiff obtained Defendants’ written consent prior to filing

her first amended complaint. See Fed. R. Civ. P. 15(a)(2).

      “In general if any amendment that cannot be made as of right is served without

obtaining the court’s leave or the opposing party’s consent, it is without legal effect
      Case 4:19-cv-00138-MW-CAS Document 24 Filed 10/16/19 Page 2 of 2




and any new matter it contains will not be considered unless the amendment is

resubmitted for the court’s approval.” Hoover v. Blue Cross & Blue Shield of Ala.,

855 F.2d 1538, 1544 (11th Cir. 1988) (emphasis in original) (internal quotation

marks and citation omitted).

      In order to avoid confusion as to which complaint is the operative pleading,

this Court deems Plaintiff’s first amended complaint, ECF No. 21, a nullity. If

Plaintiff wishes to amend her complaint, Plaintiff shall, within ten (10) days from

the date of this order, follow the procedure for amending her complaint as set forth

in Rule 15(a)(2) and Local Rule 15.1.

      SO ORDERED on October 16, 2019.

                                        s/Mark E. Walker
                                        Chief United States District Judge




                                          2
